Richardson, J.,
dissenting, said:
With deference, I think this court has jurisdiction under the constitution and laws of this commonwealth, to review the action of the court below in this case, and I base my opinion on two grounds:
First. The object of the suit was to enforce the lien of the judgment on the debtor’s real estate. The amount of the judgment lien exceeds $500, exclusive of costs. It is the question of the right to enforce that judgment lien on any real estate the debtor may possess, whether much or little, valuable or trivial, which is “the matter in controversy”—“that for which the suit is brought”—“the subject of the litigation and upon which the issue is joined.” The real estate on which the plaintiff avers this judgment is a lien, and out of which he claims the right to have it satisfied, in part, or in whole, as may he, is only the means of the satisfaction so far as it may suffice for that purpose. What its value may he, it matters not, though it would seem its value cannot he certainly ascertained till it has been tested hy sale in open market.
*128The test of jurisdiction in such cases as this, is the amount or value of the judgment lien. In Umbarger v. Watts, referred to in the opinion of the court, it was pointedly held that this court has no jurisdiction to allow or to hear an appeal from a decree enforcing on real estate the liens of judgments, no one of which amounts to $500, though the aggregate of all exceed that sum. Had even one of the judgments amounted to the jurisdictional minimum, there would, as to it, have been jurisdiction. In Harman v. Lynchburg, also referred to, this court held that “the amount or value of the judgment at its date, determines the jurisdiction.” And so in Gage v. Crockett, 27 Gratt. 735; and in Campbell v. Smith, 32 Gratt. 288.
Second. The right of the homestead exemption is of course a constitutional privilege. Its extent and nature partake of that character of controversy which entitles it to be considered within the jurisdiction of this court. Hence the question whether or not the alienation of the homestead estate divests it of its protection as a homestead exemption, and entitles the judgment creditor to pursue it in the hands of the alienee, is directly involved in this case, and would seem to give jurisdiction. In other words, the consideration of this case directly involves the question, whether or not, Philip Metz, the alienee of the real estate which composed the homestead exemption of the judgment debtor, has (on the ground that it was the homestead of his grantor) title to that real estate free from the lien of the plaintiff's judgment, to enforce which he has instituted this suit, and that plainly brings the case within that class of cases that concern “ the title or boundaries of land,” about the jurisdiction over which there can be no dispute.
Appeal dismissed.